Citation Nr: 0117609	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  98-15 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the veteran's service-
connected residuals of lung cancer.

2.  Entitlement to service connection for a left thumb 
disorder, to include as secondary to the veteran's service-
connected residuals of lung cancer.

3.  Entitlement to service connection for a bilateral leg 
disorder, with thrombophlebitis, as secondary to the 
veteran's service-connected residuals of lung cancer.

4.  Whether new and material evidence has been submitted to 
reopen a claim for direct service connection for a bilateral 
leg disorder, with thrombophlebitis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

In the appealed July 1998 rating decision, the RO denied a 
claim for service connection for a bilateral leg disorder, 
specifically thrombophlebitis, on both a direct and secondary 
service connection basis.  However, as described in further 
detail below, a claim for direct service connection for 
thrombophlebitis was previously denied by the RO.  As such, 
the Board will address the separate issues of entitlement to 
secondary service connection for a bilateral leg disorder and 
whether new and material evidence has been submitted to 
reopen a claim for direct service connection for a bilateral 
leg disorder in this decision.

During his March 2000 VA Travel Board hearing, the veteran 
raised the issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  This issue has not 
been addressed by the RO and is referred to the RO for 
appropriate action.  

Additionally, in a March 2001 statement addressed to the 
Board and received in June 2001, the veteran indicated an 
intent to initiate an appeal of the RO's May 2000 denial of 
his claim for an increased evaluation for service-connected 
residuals of lung cancer.  Generally, a notice of 
disagreement and substantive appeal must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed.  See 38 C.F.R. § 20.300 (2000).  
Accordingly, the matter is referred to the RO for review and 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's current psychiatric disorder is not 
medically related to service or a service-connected 
disability.

3.  The veteran's current left thumb disorder is not 
medically related to service or a service-connected 
disability.

4.  The veteran's current bilateral leg disorder is not 
medically related to a service-connected disability.

5.  In a February 1982 rating decision, the Waco, Texas VARO 
denied service connection for bilateral thrombophlebitis; the 
veteran was notified of this decision in March 1982 but did 
not respond within one year.

6.  Evidence received since the February 1982 rating decision 
is new but does not bear directly and substantially on the 
question of whether the veteran's current bilateral leg 
disorder (thrombophlebitis) is related to service.




CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by service, and is not proximately due to or a result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2000); The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  A left thumb disorder was not incurred in or aggravated 
by service, and is not proximately due to or a result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2000); The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  A bilateral leg disorder, with thrombophlebitis, was not 
incurred in or aggravated by service, and is not proximately 
due to or a result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.310 (2000); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

4.  The February 1982 rating decision denying service 
connection for bilateral thrombophlebitis as a direct result 
of service is final.  38 U.S.C.A. § 7105(c) (West 1991).

5.  New and material evidence has not been submitted to 
reopen the February 1982 rating decision denying service 
connection for bilateral thrombophlebitis.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

The Board finds that all relevant facts have been properly 
developed in regard to the veteran's claims for service 
connection.  No further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (relevant sections of which are 
to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Specifically, the record does not disclose any further 
medical records which might substantiate the veteran's 
claims.  

Although the veteran reported current psychiatric treatment 
and past thrombophlebitis treatment during his March 2001 VA 
Travel Board hearing, he did not indicate that records of 
such treatment included any opinions as to medical causation.  
The Board does not find that such medical records, if 
available, would be relevant to the issues at hand.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (in 
connection with the search for documents, this duty is 
limited to specifically identified documents that, by their 
description, would be facially relevant and material to the 
claim).  The question of whether the duty to assist requires 
VA examinations in this case will be addressed in greater 
detail below.

Even though the RO developed the claim prior to enactment of 
the VCAA on November 9, 2000, the Board finds that VA's duty 
to notify the veteran of the evidence necessary to 
substantiate his claims, under the VCAA, has also been met.  
The RO informed him of the need for such evidence in the 
September 1998 Statement of the Case.  Given that the actions 
by the RO reflect fundamental compliance with the VCAA, the 
Board concludes that the veteran's appeal will not be 
adversely affected merely because the RO developed this 
appeal prior to enactment of the VCAA.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Substantively, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303(a) (2000).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  Also, certain chronic diseases, 
including psychoses and cardiovascular diseases, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2000).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran's DD Form 214 shows that he received the Combat 
Infantryman Badge.  Under 38 U.S.C.A. § 1154(b) (West 1991), 
in the case of a veteran who engaged in combat with the enemy 
during a period of war, lay evidence of in-service incurrence 
or aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (2000).  However, 38 U.S.C.A. § 1154(b) 
does not address the questions of the existence of a present 
disability or of a nexus between such disability and service. 

In this case, the veteran's service medical records are 
entirely silent for any complaints of, or treatment for, any 
psychiatric complaints.  The first post-service evidence of a 
psychiatric disorder is a December 1995 report from the 
Springfield Clinic in Springfield, Missouri, which contains 
an impression of hyperkinesis related to coffee and an 
underlying manic depressive state.  An April 1996 report from 
St. John's Hospital in Springfield includes an impression of 
manic depression.
Additionally, a history of bipolar affective disorder is 
noted in both a private record from January 1999 and the 
report of a March 2000 VA respiratory examination.  However, 
none of the veteran's treatment providers or other medical 
professional has related a current psychiatric disorder to 
either service or a service-connected disability.

Similarly, the veteran's service medical records are negative 
for any complaints of, or treatment for, left thumb 
symptomatology.  In a February 1997 record, Richard H. Loeb, 
M.D., noted the veteran's complaints of numbness in the left 
thumb.  The diagnostic impression was apparent vascular 
insufficiency of the left thumb, aggravated by smoking.  
Again, however, none of the veteran's treatment providers has 
related a current left thumb disorder to either service or a 
service-connected disability.

The veteran was first treated for complaints of phlebitis at 
a VA facility in September 1981.  He was diagnosed with 
bilateral thrombophlebitis of the lower extremities during a 
February 1982 VA examination.  Although he has received 
further treatment for this disorder since 1982, none of his 
treatment providers has reported any medical relationship 
between this disorder and his service-connected residuals of 
lung cancer, even though he has been treated for these 
disorders concurrently.  

As mentioned above, the veteran has not been afforded VA 
examinations specifically in conjunction with these claims to 
date.  The Board observes that the newly enacted provisions 
of 38 U.S.C.A. § 5103A(d), as included in the VCAA, reflect 
that the VA's duty to assist the veteran with the development 
of facts pertinent to his claim includes conducting a medical 
examination.  However, 38 U.S.C.A. § 5103A(a) provides that 
the VA is not required to provide such assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  

In this case, the veteran has presented no evidence 
establishing an etiological link between his three claimed 
disorders and his service-connected residuals of lung cancer, 
and there is also no evidence of a relationship between his 
current psychiatric and left thumb disorders and service.  In 
other words, there is no evidence establishing a "reasonable 
possibility" that further development, such as VA 
examinations, would aid in substantiating the veteran's 
claims.

The Board also observes that there was a period of over 25 
years between the veteran's separation from service and the 
earliest medical diagnosis of his psychiatric and left thumb 
disabilities.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000). 

The Board is aware of the veteran's lay contentions as to the 
cause or etiology of his claimed disorders, as articulated 
during his March 2001 Travel Board hearing.  However, the 
veteran has not been shown to possess medical credentials or 
to otherwise have the level of medical expertise needed to 
provide a competent opinion as to the etiology of his claimed 
disorders.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In short, the record lacks competent medical evidence 
indicating an etiological link between the veteran's claimed 
disorders and a service-connected disability or (in the case 
of the psychiatric and left thumb disorders) service, and the 
Board has determined that there is, in fact, no reasonable 
possibility that additional development, including VA 
examinations, would aid in substantiating his claims.  
Therefore, in the absence of evidence supporting the 
veteran's claims for service connection, these claims must be 
denied.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine is not for application, 
however, in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 

II.  Whether new and material evidence has been submitted 
to reopen a claim for direct service connection for a 
bilateral leg disorder, 
with thrombophlebitis

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2000); see also 38 C.F.R. §§ 20.302, 20.1103 (1999).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  See Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (2000, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case even if, as here, the RO considered 
the veteran's claim on a de novo basis.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown,  4 Vet. App. 239, 244 
(1993).

In this case, the Waco VARO initially denied service 
connection for bilateral thrombophlebitis in a February 1982 
rating decision.  The RO determined that this disability, 
which was diagnosed in a February 1982 VA examination report, 
had not been shown in service.  The veteran was notified of 
this rating decision in March 1982, but did not respond 
within one year of such notification.  As the veteran did not 
appeal the February 1982 rating decision, that decision is 
considered "final" under 38 U.S.C.A. § 7105(c) (West 1991).  
The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
the evidence added to the record since that rating decision.  

The medical evidence added to the claims file subsequent to 
the February 1982 rating consists of a November 1981 
statement from a VA doctor; private medical records, dated 
from December 1995 to May 1999; the report of a VA 
respiratory examination, dated in March 2000; and lay 
evidence, including the transcript of the veteran's March 
2001 VA Travel Board hearing.  

The newly received medical evidence does not include any 
information addressing the cause or etiology of the veteran's 
claimed disorder.  Indeed, the November 1981 statement 
contains a description of the lack of medical support for a 
relationship between thrombophlebitis and herbicide exposure 
in Vietnam.  The newly received private medical records 
indicate only current treatment for thrombophlebitis, without 
information as to the cause of this disorder.  Moreover, the 
report of the March 2000  VA examination contains a diagnosis 
of thrombophlebitis, with no further information provided.  
This evidence is new, but it does not bear directly and 
substantially on the question of whether the veteran's 
claimed disorder was incurred in service.

With respect to his lay opinion, including the testimony from 
his March 2001 VA hearing, the Board notes that the veteran 
has not been shown to possess the medical expertise necessary 
to render a competent opinion regarding medical causation.  
See Routen v. Brown, 10 Vet. App. at 186.

Overall, the veteran has submitted new evidence to reopen his 
previously denied claim for direct service connection for a 
bilateral leg disorder, but this evidence is not "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2000).  Therefore, the Board concludes that the veteran has 
not submitted new and material evidence to reopen his 
previously denied claim for direct service connection for a 
bilateral leg disorder, and the appeal is denied as to this 
claim.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, to include as secondary to the 
veteran's service-connected residuals of lung cancer, is 
denied.

The claim of entitlement to service connection for a left 
thumb disorder, to include as secondary to the veteran's 
service-connected residuals of lung cancer, is denied.

The claim of entitlement to service connection for a 
bilateral leg disorder, with thrombophlebitis, as secondary 
to the veteran's service-connected residuals of lung cancer, 
is denied.

As new and material evidence has not been submitted to reopen 
a claim for direct service connection for a bilateral leg 
disorder, with thrombophlebitis, the appeal is denied as to 
that issue.


		
	CHARLES E. HOGEBOOM	
	Member, Board of Veterans' Appeals

 



